Citation Nr: 0008961	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  95-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for anxiety with 
depression and involutional melancholia currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). 


FINDINGS OF FACT

1.  All evidence necessary for equitable dispositions of the 
veteran's claims has been developed.

2.  The veteran's anxiety with depression and involutional 
melancholia is productive of severe social and industrial 
impairment.

3.  In addition to the psychiatric disorder, service 
connection is in effect for chronic prostatitis, evaluated as 
10 percent disabling.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for 
anxiety with depression and involutional melancholia have 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 C.F.R. 
§ Part 4, Diagnostic Code 9400 (effective prior to November 
7,1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records reflect that the veteran was 
hospitalized for a psychoneurosis after 26 days on the front 
lines.  In January 1944, the RO granted service connection 
for a psychoneurosis and assigned a 50 percent rating.  In a 
November 1947 rating action the RO decreased the 50 percent 
in effect for the psychoneurosis to 30 percent.  In July 
1954, the RO decreased the 30 percent in effect for the 
psychoneurosis, now classified as an anxiety state, to 10 
percent.

In January 1970 the RO increased the 10 percent in effect for 
the psychoneurosis, classified as anxiety with depression and 
involutional melancholia, to 30 percent.  In August 1998 the 
RO increased the evaluation of the veteran's anxiety with 
depression and involutional melancholia rating to 50 percent 
disabling.

The record reflects that the veteran was treated 
intermittently a VA mental health clinic during 1993 and 1994 
for his psychiatric disorder.  A July 1993 VA outpatient 
record shows the veteran was seen for anxiety, nervousness, 
dysthymia, and insomnia.  A February 1994 VA record shows the 
veteran's medication was increased to twice a day two months 
prior.  An August 1994 VA outpatient record shows the veteran 
was seen for anxiety and insomnia.

A VA psychiatric examination was conducted in December 1994.  
The clinical history showed that the veteran was involved in 
a skirmish during WWII.  He was knocked unconscious and 
suffered a concussion, and possibly other head injuries.  
Since that time the veteran had suffered from depression 
anxiety.  His last psychiatric hospitalization was in 1971 
where he remained for six months.  He received up to 40 
electroshock treatments at that time for his depression.  He 
had been on a number of different anti-depressant medications 
over the years.  He saw a VA psychiatrist once every 3 
months.  

His complaints included poor memory, poor sleep, decreased 
concentration and lack of energy, poor motivation, 
irritability, social isolation and occasional panic symptoms.  
He reported that his appetite was good.  He denied any 
suicidal or homicidal ideations.  He denied any psychotic 
symptoms.  He reported that his mood becomes increasingly 
more depressed over the last year.  He reported that his 
psychiatrist had difficulty regulating his medications.  

The examination showed that the veteran was a well-groomed, 
white male who appeared his stated age.  His wife was 
present.  He was pleasant and cooperative, with no signs of 
excessive anxiety, or agitation.  He had no psychomotor 
retardation, and was not tearful during the examination.  He 
speech was a normal rate and tone.  His mood appeared 
slightly depressed, and affect was appropriate.  His thought 
processes and content revealed no hallucinations, delusions, 
or suicidal or homicidal ideation.  The veteran's insight was 
good, and his judgment was fair.  The veteran was capable of 
managing his benefit payments in his own best interest 
without restriction.  The diagnosis was major depression, 
recurrent.  The Global Assessment of Functioning score (GAF) 
was 60.

He continued to receive treatment from 1995 to 1997.  A 
September 1995 VA social work record shows the veteran was 
very depressed, argumentative, and had difficulty sleeping.  
A private physician's letter received June 1995 stated that 
the veteran had major depression requiring antidepressant 
treatment for many years.

An October 1996 VA mental hygiene clinic outpatient record 
shows that the veteran's was sleeping okay with medication, 
and was very happy with the mental hygiene clinic's 
medication and therapy.  There was no sign of depression, or 
of acute distress.  An April 1997 VA outpatient record shows 
that he was pretty good.  He worked around the house, and did 
household chores because his wife was ill. An October 1997 VA 
outpatient record shows that the veteran's chronic conditions 
were stable, and he was to continue his current regimen.

In March 1998 the veteran was seen at a VA outpatient 
geriatric clinic for depression, impotence, and for a memory 
evaluation.  He had occasional memory problems.  He was 
pleasant and in no acute distress.  The assessment was 
dementia, most likely of the Alzheimer type; lower extremity 
weakness, and depression with a sleep problem.

A June 1998 VA outpatient record shows that the veteran was 
diagnosed with depression, and an uncertain diagnosis of 
early Alzheimer's dementia.  He continued to have trouble 
sleeping through the night, and had a bad appetite.  He drove 
a car with difficulty.  

A VA psychiatric examination was conducted in August 1998.  
At that time the veteran reported he was a retired 
maintenance worker since 1982.  He reported a tendency to 
worry in a chronic fashion indicating that the worried about 
things, his wife, and himself a lot.  He also stated that he 
would sometimes worry about the plant where he used to work.  
He had no problems while he was there, but he reported that 
he worried about the people at the plant, and would go to 
sleep worrying.  He had chronic depression, and noted that he 
was usually more down than up.  He felt worn out most of the 
time.  He had an inability to concentrate.  He had trouble 
remembering what he would be looking for in a little shop at 
his house.  This occurred all the time.  The veteran had 
chronic sleep disturbances, and woke up 3 to 4 times a night.  
This would cause him to start worrying.

The examination showed that the veteran's thought processes 
and thought content appeared to be within normal limits.  He 
denied current delusions and hallucinations.  He admitted to 
suicidal thought and ideation with no current plan or intent.  
He denied any homicidal thoughts or ideation.  He appeared 
able to maintain personal hygiene and other basic activities 
of daily living.  He was fully oriented.  Short term and long 
term memory appeared to be severely impaired.  His 
concentration was severely impaired.  His speech was slow, 
and his mood was depressed.  The veteran's affect was flat.  
His sleep impairment was chronic in nature.  

The clinical interview on the day of the examination 
indicated that the veteran continued to struggle with all of 
the major symptoms of his service-connected disorder.  The 
veteran's symptoms appeared to be frequent and sever in 
nature with no real periods of remission during the past 12 
months.  The veteran was capable of managing his benefits 
payments.  The impression was: Axis I, generalized anxiety 
disorder with depression and involutional melancholia, 
chronic, severe; Axis II, None; Axis III, no records 
available; Axis IV, social isolation; Axis V, GAF of 50.

An October 1998 VA outpatient record shows that the veteran 
reported various physical symptoms, and memory problems.  He 
had sleep difficulties (delayed onset and early awakening), 
hopelessness, irritability, sadness, suicidal ideation 
(without intent), and nightmares (about his previous 
occupation and experiences during WW II).  He reported that 
he independently performed his activities of daily living, 
and instrumental activities of daily living, without any 
difficulty.  His son and daughter-in-law confirmed that he 
was fully independent, but reported that he had periods of 
time where he would be gone for 1 to 2 hours to pick up a 
single item.  

The veteran spent his time going to church, hunting, reading, 
and spending time with his family.  The veteran was on 
various medications.  The impression was dementia, most 
likely representing a frontal or frontotemporal type.  The 
condition was in its early phase and may be exacerbated by 
residual symptoms of the veteran's long-standing depression.

The veteran received treatment at a private facility in 1998 
and 1999.  He was hospitalized at a private psychiatric unit 
in October 1998.  The record shows that the veteran was 
diagnosed in March for dementia.  The diagnosis was dementia 
and post-traumatic stress disorder.  A May 1999 statement 
from the veteran's daughter is to the effect that his 
condition was getting worse.

A VA psychiatric examination was conducted in June 1999.  The 
examination showed that the veteran reported a tendency to 
worry in a chronic fashion about things, his wife, and 
himself.  He also stated that he would sometimes worry about 
the plant where he used to work, and some of the people there 
that were less fortunate than he would.  He reported feeling 
edgy a lot.  He reported chronic sleep disturbances where he 
woke up at night and lay there worrying.  He reported having 
had really bad depression.  He had trouble remembering what 
he would be looking for in a little shop at his house.  

The examination showed that the veteran was on time for his 
examination.  He was friendly and cooperative during the 
interview.  His thought processes and thought content 
appeared to be within normal limits.  He denied current 
delusions and hallucinations.  He admitted to suicidal 
thought and ideations with no current plan or intent.  He 
denied any homicidal thoughts or ideations.  He appeared able 
to maintain personal hygiene and other basic activities of 
daily living.  He was fully oriented.  Short term memory, 
concentration, judgment, and abstract thinking was severely 
impaired.  Long term memory appeared to be intact.  His 
speech was slow, and his mood was depressed.  The veteran's 
affect was flat.  His sleep impairment was chronic in nature.  
The clinical interview on the day of the examination 
indicated that the veteran continued to struggle with all of 
the major symptoms of his service-connected disorder.  The 
veteran's symptoms appeared to be frequent and sever in 
nature with no real periods of remission during the past 12 
months.  The veteran was capable of managing his benefits 
payments.  

The impression was: Axis I, generalized anxiety disorder with 
depression and involutional melancholia, chronic, severe; 
Axis II, None; Axis III, no records available; Axis IV, 
social isolation; Axis V, GAF of 50. 

II. ANALYSIS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his psychiatric disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board finds that no further development of 
the record is necessary before appellate disposition is 
completed.  All records of treatment indicated by the veteran 
have been associated with the claims file.  The veteran has 
not indicated that there are any other records that should be 
obtained prior to further review on appeal.  Accordingly, the 
duty to assist has been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The RO has assigned a 50 percent rating for anxiety with 
depression and involutional melancholia in accordance with 
the criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9400. 

Under Diagnostic Code 9400, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

In such cases where the only compensable service connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (in effect prior to November 7, 
1996).  However, the veteran is also service connected for 
chronic prostatitis.  Therefore, the provisions of § 4.16(c) 
are not applicable.

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A review of the record shows that the veteran has been 
informed of the old and revised rating criteria.  Since the 
schedular criteria changed during the appeal prior to a final 
Board decision on the issue, the version most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

In this regard, the evidence reflects that during 1993 the 
veteran has been receiving ongoing treatment for his 
psychiatric illness.  When examined by the VA in December 
1994 his primary problem was depression.  He also reported 
poor memory, poor sleep, decreased concentration and lack of 
energy, poor motivation, irritability, social isolation and 
occasional panic symptoms.  He reported that his appetite was 
good.  He denied any suicidal or homicidal ideations.  He 
denied any psychotic symptoms.  The diagnosis was major 
depression, recurrent and the GAF was 60.  A GAF of 60 is 
indicative of moderate impairment.  Additionally, the record 
shows that his symptoms persisted he continued to require 
treatment at a VA mental health clinic.  

Furthermore, VA examinations in 1998 and 1999 classified the 
degree of severity of his service connected psychiatric 
illness, diagnosed as a generalized anxiety disorder with 
depression and involutional melancholia.  His GAF was 50 
which is indicative of serious symptoms.   

While the VA treatment records show that the veteran has 
organic dementia, the diagnoses and assessments rendered 
during the 1998 and 1999 VA examinations appear to be based 
primarily on his service connected psychiatric disorder.

After reviewing the findings of the VA compensation 
examinations in conjunction with the outpatient treatment 
records, it is the Board's judgment that the service 
connected generalized anxiety disorder with depression and 
involutional melancholia results in severe social and 
occupational impairment and a 70 percent rating is warranted 
under the old rating criteria in effect prior to November 7, 
1996.

However, the current symptoms and findings relative to the 
anxiety with depression and involutional melancholia do not 
satisfy the criteria for a 100 percent evaluation under 
either the old or the revised rating criteria.  In this 
regard, the evidence reflects that the veteran retired as a 
maintenance worker in 1982.

The recent VA examinations show that veteran's thought 
processes and thought content appeared to be within normal 
limits.  There was no indication of a psychosis, to include 
hallucinations or delusions.  Additionally he was fully 
oriented.  He appeared able to maintain personal hygiene and 
other basic activities of daily living.  Short term memory, 
concentration, judgment, and abstract thinking was severely 
impaired.  However, long term memory appeared to be intact.  
His speech was slow, and his mood was depressed. 

The degree of impairment resulting from the psychiatric 
disorder does not satisfy the criteria for a 100 percent 
rating under the old or revised rating criteria as previously 
set forth.  The Board points out that service connection is 
also in effect for prostatitis, which is evaluated as 10 
percent disabling. 38 C.F.R. § 4.16(c) is not applicable.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.  


ORDER

Entitlement to a 70 percent evaluation for anxiety with 
depression and involutional melancholia is granted subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

